Citation Nr: 0332365	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1951.  The veteran died on September [redacted], 2000.  The 
appellant is his widow.

The instant appeal arose from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Sioux Falls, South Dakota, which denied a claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for PTSD. 

2.  Competent medical evidence establishes that the veteran's 
alcohol abuse was secondary to his service-connected PTSD and 
was an underlying cause of his death.


CONCLUSION OF LAW


Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  As the 
Board is granting the appellant's appeal, it concludes that 
remand for compliance with the Veterans Claims Assistance Act 
(VCAA) is not warranted because any failure to comply with 
VCAA requirements in this case would not be prejudicial to 
the appellant.  Likewise, as the appellant has waived initial 
RO consideration of evidence she submitted in October 2002, 
the Board may proceed with adjudication of the claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002).  Service connection for the 
cause of the veteran's death is also warranted where the 
evidence shows that a disability is caused by an injury 
suffered or disease contracted in line of duty.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (compensation 
warranted where an alcohol abuse disability arises 
secondarily from or as evidence of the increased severity of 
a non-willful misconduct, service-connected disorder).  For a 
service-connected disability to be the primary cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, a causal 
connection must be shown.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003). 
  
The death certificate shows that the veteran died from a 
cervical fracture in September 2000 as the result of blunt 
force trauma to the back of the head sustained in a motor 
vehicle accident.  The report of autopsy indicated that the 
veteran was involved in a single car accident that was 
observed by a highway patrol officer.  The officer saw the 
veteran's car leave the road without any attempts at braking.  
The vehicle rolled over before coming to a stop.  The 
veteran's blood alcohol level measured 0.184 percent. 
  
At the time of his death, the veteran was service-connected 
for PTSD, and that disability was rating 70 percent 
disabling.

In essence, the appellant's argument is that the veteran had 
a long history of self-medicating his PTSD symptoms with 
alcohol, although to her knowledge he consumed little to no 
alcohol since the early 1970s.  She stated that the only 
explanation for the veteran's excessive drinking on the day 
he died was that he was experiencing exacerbations of his 
PTSD, he drank, and then he drove.  The appellant contends 
that these facts establish that the veteran's PTSD caused his 
drinking and his drinking caused his death.
 
The record contains two medical opinions.  Both medical 
opinions agree that the veteran's alcohol abuse on the day of 
his death was a significant and contributing factor in his 
fatal accident.  They disagree as to whether the veteran's 
alcohol abuse arose secondarily from or as evidence of the 
increased severity of his service-connected PTSD.  One 
opinion supports the appellant's contentions, and the other 
opinion does not support the appellant's claim.  

In April 2002, the RO requested that R.A.G., Ph.D., provide 
an opinion as to whether the veteran's PTSD caused the 
drinking episode which in turn caused his death.  R.A.G. 
noted he had reviewed the claims folders and concluded that 
it was less than likely that the veteran's PTSD caused his 
alcohol abuse on the day of his death.  R.A.G. agreed that 
veterans with PTSD often turn to alcohol abuse as a means of 
coping with severe PTSD symptoms, particularly if the veteran 
was not receiving treatment for PTSD in the form of 
psychotherapy and medication.  Since the veteran in this case 
was receiving ongoing psychotherapy and was taking medication 
for his PTSD, R.A.G. did not think it was likely that the 
veteran was using alcohol to cope with his PTSD symptoms.

R.A.G. further supported his conclusion by noting that 
statements from the appellant indicated that, to her 
knowledge, the veteran drank little, if at all, in the 30 
years prior to his death.  Further, R.A.G. found support for 
his opinion in treatment records from the veteran's treating 
psychiatrist, T.H.S., M.D., which indicated that the veteran 
engaged in periodic planned episodes of drinking.  In 
addition, R.A.G. noted that a 1998 VA examination report 
noted that the veteran reported drinking sporadically.  
R.A.G. concluded that since the veteran's drinking was 
periodic and planned, it was unlikely that his drinking was a 
coping mechanism for PTSD symptoms.

The other opinion in the file was prepared in October 2002 by 
the veteran's treating psychiatrist, T.H.S., M.D.  Dr. S. had 
been treating the veteran since 1995 and had been meeting 
almost weekly with him since 1997.  In addition, Dr. S, 
reviewed R.A.G.'s opinion.  Dr. S. concluded that, "[t]o a 
reasonable degree of medical and psychiatric probability, 
[the veteran's] service-connected PTSD was a contributory, if 
not the primary, cause of death."  Dr. S. found it 
"exceedingly more likely" that the veteran had a flashback 
which let to the "extraordinary" amount of alcohol needed 
to reach the level measured in his blood after he expired.  
Dr. S. noted that the veteran's PTSD worsened in the last 
years of his life, as evidenced by VA raising his disability 
rating for PTSD from 30 percent prior to 1994, to 70 percent 
after that date.  Dr. S. opined that the veteran's PTSD was a 
major factor, if not the sole factor, in the development of 
his alcoholism.  

While Dr. S. agreed that overall the veteran drank less after 
1970, and that he had not even had any alcohol at his most 
recent high school reunion, those facts only strengthened Dr. 
S.'s conviction that the most reasonable medical conclusion 
for the veteran's consumption of alcohol on the day of his 
death was that it was caused by PTSD-induced symptomatology, 
like a flashback.  This is so because Dr. S found the 
solitary environment (drinking alone in his car), the sheer 
volume and intensity (10 or 11 ounces of 96-proof alcohol 
within 60 minutes), the unreasonableness (given the family 
planned to watch slides together that evening), the lack of 
foresight (driving on dangerous country roads while 
drinking), and the incongruity (when contrasted with years of 
relative sobriety) of the veteran's drinking on the day he 
died supported the conclusion that the veteran had had a PTSD 
flashback which caused him to drink in this unusual manner.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

After consideration of all the evidence the Board finds that 
the record demonstrates an approximate balance of positive 
and negative evidence.  In view of the above, and affording 
the appellant the benefit of the doubt on the question of 
whether the veteran's alcohol abuse was a result of his PTSD, 
the Board finds that the criteria for service connection for 
the cause of the veteran's death are met.


ORDER

The claim for service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



